Citation Nr: 1020529	
Decision Date: 06/03/10    Archive Date: 06/10/10

DOCKET NO.  06-07 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida



THE ISSUE

Entitlement to service connection for trouble breathing, to 
include as secondary to the service-connected squamous cell 
carcinoma.



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Bush, Counsel



INTRODUCTION

The Veteran served on active duty from October 1954 to 
September 1957 and from July 1958 to July 1975.

The service records show that the Veteran served in the 
Republic of Vietnam from August 1965 to August 1966 and from 
August 1968 to August 1969.  He was awarded a Combat 
Infantryman's Badge and a Vietnam Service Medal.

This matter is before the Board of Veterans; Appeals (Board) 
on appeal from a rating decision dated in September 2004 of 
the RO.

In October 2007, the Board remanded the claim to the RO.

The Veteran presented testimony at a hearing before a 
Veterans Law Judge in January 2007.  A transcript of the 
hearing is associated with the Veteran's claims folder.  
Subsequent to the hearing, the Veterans Law Judge left the 
employ of the Board.

The Board offered the Veteran another opportunity for a 
hearing before the Board.  The Veteran presented testimony at 
a hearing before the undersigned Veterans Law Judge in 
October 2009.  A transcript of the hearing is associated with 
the Veteran's claims folder.

The Board remanded the claim to the RO in December 2009.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.



REMAND

The Board notes that a remand by the Board confers upon the 
claimant, as a matter of law, the right to compliance with 
the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  
Where the remand orders of the Board are not complied with, 
the Board itself errs in failing to insure compliance.  Id.  
Because the RO did not comply with the directives of the 
Board's prior remand in this appeal, another remand is 
warranted.  

The Board, in its December 2009 remand, instructed the AMC to 
contact the VA physician who conducted the Veteran's April 
2009 VA examination to prepare an addendum report addressing 
the relationship between the Veteran's squamous cell 
carcinoma of the tongue and subsequent radiation therapy and 
his difficulty breathing.  The remand indicated that the 
Veteran "should be afforded an examination if deemed 
necessary by the examiner." 

Rather than referring the case for an addendum opinion as 
requested, the AMC appears to have requested a new 
examination on December 14, 2009.  Also on that date, the AMC 
sent the Veteran a letter indicating that it was "referring 
your claims folder back to the physician at [the] Biloxi VA 
Medical Center for additional medical opinions regarding your 
disability.  You do not have to do anything at this time" 
(Emphasis added).  

A computer printout notes that on January 7, 2010 the 
Veteran's examination was cancelled due to his failure to 
report.  An examination notification letter to the Veteran, 
which appears to have been printed on January 13, 2010, 
confusingly indicates he had been scheduled for a VA 
examination the prior day.  

Based on the above, an additional remand is needed to comply 
with the December 2009 remand instructions.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The AMC should take appropriate steps to 
contact the physician who conducted the 
April 2009 VA examination (or if he is no 
longer available, a suitable replacement) to 
prepare an addendum to the VA medical 
opinion that addresses whether it is at 
least as likely as not (50 percent 
probability or more) that the residuals of 
squamous cell carcinoma of the tongue and 
subsequent radiation therapy include a 
disability manifested by impaired or 
difficulty in breathing.  The Veteran's VA 
claims folder must be made available to the 
examiner for review in connection with the 
preparation of the medical opinion and 
addendum.

The examiner should report all current 
disabilities manifested by trouble 
breathing.  If the examiner finds that the 
breathing disorder is aggravated by a 
service-connected disability, the examiner 
should indicate the degree of disability due 
to the aggravation.  (The examiner should be 
aware that aggravation of a disability 
requires that the disability underwent a 
permanent increase of the severity of the 
underlying pathology of the condition, as 
opposed to a temporary exacerbation or 
intermittent flare-up of the associated 
symptoms.  Hunt v. Derwinski, 1 Vet. App. 
292 (1991)).  The examiner should provide a 
rationale for the opinions.  The Veteran 
should be afforded an examination only if 
deemed necessary by the examiner. 

2.  To help avoid future remand, RO must 
ensure that the required actions have been 
accomplished (to the extent possible) in 
compliance with this REMAND.  

If any action is not undertaken, or is taken 
in a deficient manner, corrective action 
should be undertaken before the claims file 
is returned to the Board.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  

3.  After completion of the foregoing, and 
after undertaking any further development 
deemed necessary, the RO should readjudicate 
the claim, in light of all pertinent 
evidence and legal authority.  If the 
benefit sought on appeal is not granted to 
the Veteran's satisfaction, the RO must 
furnish to the Veteran and his 
representative a Supplemental Statement of 
the Case and afford them the appropriate 
opportunity for response thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


